Citation Nr: 9921299	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-15 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia




THE ISSUE

Competency of the veteran to handle the disbursement of funds.  




ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


REMAND

The veteran served on active duty from July 1942 to April 1946.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from RO rating decisions dated in April and June 1998, 
which found that the veteran was not competent to handle 
disbursement of funds.  In November 1998, the RO instructed the 
veteran that a final review of his case was being conducted prior 
to scheduling a previously requested hearing before a member of 
the Board.  Thereafter, in February 1999, an examination was 
ordered by the RO, presumably as part of the RO's review of the 
competency issue.  However, it appears that the veteran's file 
was then forwarded to the Board before the examination could be 
conducted.  On February 11, 1999, the Board remanded the case to 
the RO so that the requested hearing could be scheduled.

The examination sought by the RO was conducted later in February 
1999 and additional medical evidence was also obtained.  The 
veteran failed to appear at a hearing scheduled for June 23, 
1999, and the case was returned to the Board.  

The Board notes that governing regulations provide that a 
supplemental statement of the case (SSOC) will be furnished to 
the veteran when additional pertinent evidence is received after 
a statement of the case (SOC) has been issued.  38 C.F.R. § 19.31 
(1998).  Moreover, the appellant has the right to have that 
additional evidence reviewed by the RO in the first instance if 
he so chooses.  See 38 C.F.R. § 20.1304(c) (1998).  This 
development was not completed after the February 1999 VA 
examination was conducted; therefore, the matter must be remanded 
to the RO for issuance of a SSOC and to allow the veteran 
opportunity to respond to the new developments.  See Bernard v. 
Brown, 4 Vet.App. 384, 393 (1993).

Additionally, the Board notes that, in the case of Coleman v. 
Brown, 5 Vet. App. 371 (1993), error was found in failure to 
follow the procedures mandated in 38 C.F.R. § 3.353(b).  In July 
1998, a VA Form 21-592, Request for Appointment of a Fiduciary, 
Custodian or Guardian, was sent to the Veterans Service Officer, 
but it is not entirely clear from the available record that the 
development and action required of the Veterans Service Officer 
was undertaken.  The Adjudication Officer took action in October 
1998, presumably on recommendation of the Veterans Service 
Officer, as required by regulation; however, this is not 
documented for appellate review.  In order to ensure compliance 
with the applicable regulation, see Coleman at 374, action by the 
Veterans Service Officer should be documented for the record. 

In view of the foregoing, this case is hereby REMANDED for the 
following:  

1.  The appellant should be contacted and 
notified of his right to submit evidence, 
argument, and/or comment with regard to his 
appeal, as well as his right to 
representation in the appeal.  

2.  The RO should include in the claims 
file all documentation of evidentiary 
development and procedural action 
undertaken by the Veterans Service Officer 
pursuant to 38 C.F.R. § 3.353.  

3.  The RO should complete any further 
development suggested by the record.  
Thereafter, the RO should re-adjudicate the 
appeal, to include consideration of the 
evidence received or submitted since the 
September 1998 statement of the case.  If 
any decision remains adverse to the 
veteran, he and any representative he may 
appoint should be issued a SSOC which 
addresses, among other things, evidence 
received since issuance of the SOC. 

After the appellant and any duly appointed representative have 
been given opportunity to respond to the SSOC, the claims folder 
should be returned to this Board for further review.  No action 
is required by the appellant until he receives further notice. 
The purpose of this remand is to comply with governing 
adjudicative procedures.  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 
4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).


